THE THIRTEENTH COURT OF APPEALS

                                    13-17-00558-CV


                    Natural Soda LLC and Enirgi Group Corporation
                                           v.
      Bunnett & Co., Inc.; Energy Feeds International, LLC; and William E. Bunnett


                                   On Appeal from the
                      200th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-15-005653


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART AND

REVERSED AND RENDERED IN PART. The Court orders the judgment of the trial

court AFFIRMED IN PART AND REVERSED AND RENDERED IN PART consistent

with its opinion.

       Costs of the appeal are adjudged 50% against the appellant, NATURAL SODA,

and SURE TEC INSURANCE as surety on the supersedeas bond, and 50% against

appellees. Judgment is rendered in part against the appellant, NATURAL SODA, and,

SURE TEC INSURANCE as surety on the supersedeas bond.

       We further order this decision certified below for observance.

April 23, 2020